DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive and/or moot. 
With regards to the 103 rejection, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections are based on Rans in view of Kara, Applicants arguments seem to be targeting Kara without taking into consideration the combination of references. The base reference (Rans) recites targeting the cardiac sympathetic nerve (see the recited portions in the NF rejection including “to deliver neuromodulation therapy to a sympathetic nerve fiber such as a sympathetic cardiac nerve fiber. For treatment of acute heart failure syndromes, the neuromodulation therapy may be used to lower heart rate and increase cardiac inotropy.”). The secondary reference recites the placement of stimulators in the claimed vessels for stimulating nerves. While Examiner disagrees with Applicants, to more explicitly show this the Libbus reference has been added into the 103 rejection.
Applicants appear to be arguing that the Kara reference does not explicitly recite “cardiac sympathetic nerves” (or that this comes from their own spec) running along the claimed vessels. However, this is not persuasive. First, as discussed above, this does not consider the rejection in view of the combination of references. Second, where the cardiac sympathetic nerves run are facts inherent to the body and human biology. To the extent Applicant is arguing that the nerves run along the region is derived from applicants, Applicants appear to be arguing that an inherent part of the human body is derived from their application. The location of nerves and other elements of the human body are inherent to the body. Third, Kara does recite that the cardiac sympathetic nerves are able to be innervated from positions in the claimed vessels. The additional references pointed to in the rejection as providing evidence, further show that it was known prior to Applicants priority date that the placement of stimulators for the purpose of providing nerve stimulation were known. As discussed above, where the cardiac sympathetic nerves run are facts inherent to the body and human biology as are the other nerves that run in that region. Innervating one nerve vs. another nerve based on the purpose would be obvious to try to one of ordinary skill in the art.
With regards to the teaching away argument and also related to the third point above, the base reference discloses targeting the claimed elements from within vessels. It merely does not explicitly recite the claimed vessels. Applicants appear to argue that while the secondary reference teaches the placement of stimulating elements in the claimed vessels and the stimulation of claimed nerves from the vessels, the secondary reference Kara teaches away because it teaches phrenic stimulation. Examiner disagrees. The fact that Kara targets the phrenic nerve does not mean one of skill in the art would not be motivated to targeted other nerves from the same vessel in fact the Kara [0029] includes: 
IMD 10 may be provided specifically for delivering phrenic nerve stimulation (with associated monitoring of sensed signals for controlling the phrenic nerve stimulation) or may include other therapy delivery capabilities such as cardiac pacing (e.g. for bradycardia pacing, cardiac resynchronization therapy, or anti-tachycardia pacing) cardioversion/defibrillation shocks, drug delivery or the like. As such, the IMD system may include other leads, electrodes and/or catheters not shown in FIGS. 1 through 3 as needed for other IMD functions. In some embodiments, electrodes used for delivering phrenic nerve stimulation could be carried by leads that additionally carry cardiac pacing, sensing and/or defibrillation electrodes. 
Kara is merely stating that during a “phrenic nerve stimulation therapy” the targeted nerve is the phrenic nerve. When viewing the base reference in view of Kara, the base reference providing for targeting the claimed nerves and Kara discloses placing of stimulation elements in the claimed areas and further discloses that the claimed nerves can be stimulated from the claimed vessels. Kara discusses that during the particular “phrenic nerve stimulation therapy” it’s determined if the cardiac nerves are effected. Thus showing that the claimed cardiac nerves are able to be stimulated/run near the claimed vessels. Nowhere in the Kara reference does it say that the other nerves cannot be targeted from the claimed veins. Therefore it does not teach away. In any case, the rejection has been updated to include the Libbus reference as a secondary reference which explicitly recites the placing stimulating elements in the innominate/brachiocephalic veins for the stimulation of nerves. 
Applicants argument “The Examiner's statement that "innervating one verve vs another nerve based on the purpose would be obvious to try to one of ordinary skill in the art" assumes that one skilled in the art would have known that the cardiac sympathetic nerves that would produce the recited treatment effect run along brachiocephalic veins”. Is not persuasive. As discussed further above (for Kara), disclosed shown through the addition of the Libbus reference and also inherent to the body the cardiac sympathetic nerves run along the brachiocephalic veins. The desire to stimulate the claimed nerves for the claimed particular purpose is recited by the Rans reference. Examiner notes that Applicants state that the Kara reference recites “vagus” nerve, Kara refers to the vagus nerve or other sympathetic nerves as cardiac nerves. Based on this phrasing if a nerve is both a sympathetic nerve and a “cardiac nerve” it reasonable to interpret this as a cardiac sympathetic nerve.
Examiner notes the Libbus reference is not mentioned in Applicants remarks at all and was applied to claim 6 in the prior rejection (Examiner notes that claim 6 incorporates all the elements of claim 1 thus it would also be disclosed by the references). 
To the extent the Applicants have arguments for the dependent claims the arguments for the dependent claims rely on the discussion above and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury (Terrance Ransbury et al., WO 2012149511), hereinafter Rans in view of Libbus (Imad Libbus, US 20080200960) hereinafter Libb in further view of Karamanoglu (Mustafa Karamanoglu et al., US 20130116743), hereinafter Kara.
Regarding claim 1, an interpretation of Rans discloses a method of treating a patient, comprising: 
delivering a neuromodulation therapy to increase cardiac inotropy while maintaining or lowering heart rate (Abstract, Claims 1 and 2 including “decreases the patient's heart rate and increases inotropy of the heart of the patient.”, Pg 3:17-Pg 4:2), said therapy including 
(a) positioning a first therapeutic element in a first target vessel (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2 ; The BRI of “therapeutic element” is interpreted as encompassing one electrode in an array of electrodes); 
(b) delivering therapeutic energy to at least one parasympathetic nerve fiber external to the first target vessel using the first therapeutic element (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2); and 
(c) positioning a second therapeutic element in a second target vessel (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2 ); and 
(d) delivering therapeutic energy to at least one cardiac sympathetic nerve fiber external to the second target vessel using the second therapeutic element (Abstract including “The parasympathetic therapy element is energized to deliver neuromodulation therapy to a parasympathetic nerve fiber . . . while the sympathetic therapy element is energized to deliver neuromodulation therapy to a sympathetic nerve fiber”, Claims 1 and 2, Pg 3:17-Pg 4:2).

An interpretation of Rans may not explicitly disclose wherein the first and second blood vessels are the left brachiocephalic vein and the right brachiocephalic veins. Examiner notes that the innominate vein is another term for brachiocephalic vein (see “Brachiocephalic vein.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/brachiocephalic%20vein. Accessed 10 Sep. 2021.).
However, in the same field of endeavor (medical devices), Libb teaches placing stimulating element for stimulating nerves such as parasympathetic and cardiac sympathetic nerves transvascularly from a inside the innominate veins (Libb [0035], [0040] including “ . . . the left and right innominate veins 318 and 319 (also referred to as brachiocephalic veins) . . . Some embodiments transvascularly stimulate a desired neural target. Those of ordinary skill in the art, upon reading and comprehending this disclosure, would understand how to transvascularly stimulate the neural target using vessels such as the innominate, subclavian and internal jugular veins to access the neural target.”, [0043] including “Those of ordinary skill in the art, upon reading and comprehending this disclosure, would understand how to transvascularly stimulate a neural target using vessels such as the innominate . . . veins to access the neural target. Those of ordinary skill in the art would also be able to account for anatomical variations in the respective positions of the veins and neural targets.”, [0045] including “. . . positioned to stimulate a neural target in the cervical region (e.g. a vagus nerve or cardiac sympathetic nerve) . . .” See also [0027]-[0029], [0031], [0036], [0064]) and Libb and Kara teach an example of positioning a first and second therapeutic element in the left brachiocephalic vein and/or the right brachiocephalic veins (Libb [0035], [0040], [0043], [0045] See also [0027]-[0029], [0031], [0036], [0064]; Kara [0023] and Fig. 1 see also [0024] and [0029]; The Libb references recite/shows a stimulating nerves such as the parasympathetic and cardiac sympathetic nerves from the from vessels in the cervical region including the innominate vein(s) and the Kara shows an example of stimulation elements in both veins for stimulating nerves. Examiner notes the recited portion of Rans discloses either approach of different electrodes on the same lead or multiple leads each with electrodes on them).
It would have been obvious before the effective filing date of the claimed invention to modify Rans which recites targeting both parasympathetic and cardiac sympathetic nerves from stimulation elements in the same vessel or different vessels to include stimulating nerves from electrodes placed within the left and/or right brachiocephalic vein such as that taught by Libb and Kara in order treat physiological issues by stimulating nerves recited to run along those veins (Libb [0030], [0040], [0043], [0048]). Additionally, combining or substituting elements of Libb and Kara with elements of Rans is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, placement in a different blood vessel which is along the same nerves to stimulate the same types of nerves would yield the same predictable result from stimulation. Examiner also notes that placing electrodes in the innominate/brachiocephalic veins is known and/or obvious to try, “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The nerves are in known positions with limited number of vessels in proximity and of proper size for using devices in the vessel for stimulating through the vessel wall, doing so from the innominate is known and/or obvious to try as evidenced by Libb, for example [0040] “Those of ordinary skill in the art, upon reading and comprehending this disclosure, would understand how to transvascularly stimulate the neural target using vessels such as the innominate, subclavian and internal jugular veins to access the neural target.” and in the citations provided above also provides that the claimed nerves are neural targets adjacent to the innominate veins. 

Examiner also notes stimulating transvascularly from within the innominate (aka brachiocephalic) vein(s) is known in the art as evidenced by Bly (Mark Bly, US 20080183253) [0017] and Gross (Yossi Gross et al., US 20110137370) [0124]. 

Regarding claim 2, an interpretation of Rans further discloses further including introducing a catheter system into the vasculature (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2), the catheter system having the first and second therapeutic elements thereon (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2), and advancing the catheter system within the vasculature to position the first and second therapeutic elements within the first and second target vessels, respectively (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2).

 Regarding claim 3, an interpretation of Rans wherein steps (b) and (d) are performed simultaneously (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2).

 Regarding claim 4, an interpretation of Rans wherein steps (b) and (d) are performed at separate times (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

 Regarding claim 5, an interpretation of Rans wherein the first and second therapeutic element comprise electrodes, and wherein steps (b) and (d) include energizing the corresponding electrodes (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

Regarding claim 6, an interpretation of Rans discloses the above in claim 1 and further recites where wherein the first and second target vessels can be a common (or the same) target vessel (Pg 3:17-Pg 4:2 including “The parasympathetic and sympathetic fibers may be modulated from the same therapeutic element or element array, or from difference elements or element arrays. Elements used to modulate sympathetic fibers may be positioned in the same blood vessels as those used for the parasympathetic fibers, or they may be in different blood vessels.” see also Abstract, Claims 1 and 2).
An interpretation of Rans may not explicitly disclose wherein the common target vessel is either the left brachiocephalic vein or the right brachiocephalic vein.
However, in the same field of endeavor (medical devices), Rans as discussed above recites targeting both parasympathetic and cardiac sympathetic nerves from the same vessel, Libb and Kara teach wherein the common target vessel is either the left brachiocephalic vein or the right brachiocephalic vein (Libb [0035], [0040], [0043], [0045] See also [0027]-[0029], [0031], [0036], [0064]; Kara [0023] and Fig. 1 see also [0024] and [0029]; The Libb references recite/shows a stimulating nerves such as the parasympathetic and cardiac sympathetic nerves from the from vessels in the cervical region including the innominate vein(s) and the Kara shows an example of multiple stimulation elements in both innominate veins for stimulating nerves. Examiner notes the recited portion of Rans discloses either approach of different electrodes on the same lead or multiple leads each with electrodes on them).
It would have been obvious before the effective filing date of the claimed invention to modify Rans which recites targeting both parasympathetic and cardiac sympathetic nerves from stimulation elements in the same vessel or different vessels to include stimulating both nerves from electrodes placed within the left or right brachiocephalic veins such as that taught by Libb and Kara in order treat physiological issues by stimulating nerves recited to run along those veins (Libb [0030], [0040], [0043], [0048]). Additionally, combining or substituting elements of Libb and Kara with elements of Rans is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, placement in a different blood vessel which is along the same nerves to stimulate the same types of nerves would yield the same predictable result from stimulation. Examiner also notes that placing electrodes in the innominate/brachiocephalic veins is known and/or obvious to try, “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The nerves are in known positions with limited number of vessels in proximity and of proper size for using devices in the vessel for stimulating through the vessel wall, doing so from the innominate is known and/or obvious to try as evidenced by Libb, for example [0040] “Those of ordinary skill in the art, upon reading and comprehending this disclosure, would understand how to transvascularly stimulate the neural target using vessels such as the innominate, subclavian and internal jugular veins to access the neural target.” and in the citations provided above also provides that the claimed nerves are neural targets adjacent to the innominate veins. 


Regarding claim 7, an interpretation of Rans discloses the above and further recites where wherein the first and second target vessels can be a common (or the same) target vessel (Pg 3:17-Pg 4:2 including “The parasympathetic and sympathetic fibers may be modulated from the same therapeutic element or element array, or from difference elements or element arrays. Elements used to modulate sympathetic fibers may be positioned in the same blood vessels as those used for the parasympathetic fibers, or they may be in different blood vessels.” see also Abstract, Claims 1 and 2). 
An interpretation of Rans may not explicitly disclose wherein one of the first and second blood vessels is the right brachiocephalic vein and the other of the first and second blood vessels is the left brachiocephalic vein.
However, in the same field of endeavor (medical devices), Rans as discussed above recites targeting parasympathetic and cardiac sympathetic nerves from different vessels, Libb and Kara teach where the first and second target vessels are both the left brachiocephalic vein and the right brachiocephalic vein (Libb [0035], [0040], [0043], [0045] See also [0027]-[0029], [0031], [0036], [0064]; Kara [0023] and Fig. 1 see also [0024] and [0029]; The Libb references recite/shows a stimulating nerves such as the parasympathetic and cardiac sympathetic nerves from the from vessels in the cervical region including the innominate vein(s) and the Kara shows an example of multiple stimulation elements in both innominate veins for stimulating nerves. Examiner notes the recited portion of Rans discloses either approach of different electrodes on the same lead or multiple leads each with electrodes on them).
It would have been obvious before the effective filing date of the claimed invention to modify Rans which recites targeting both parasympathetic and cardiac sympathetic nerves from stimulation elements in the same vessel or different vessels to include stimulating nerves from electrodes placed within the left and right brachiocephalic veins such as that taught by Libb and Kara in order treat physiological issues by stimulating nerves recited to run along those veins (Libb [0030], [0040], [0043], [0048]). Additionally, combining or substituting elements of Libb and Kara with elements of Rans is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, placement in a different blood vessel which is along the same nerves to stimulate the same types of nerves would yield the same predictable result from stimulation. Examiner also notes that placing electrodes in the innominate/brachiocephalic veins is known and/or obvious to try, “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The nerves are in known positions with limited number of vessels in proximity and of proper size for using devices in the vessel for stimulating through the vessel wall, doing so from the innominate is known and/or obvious to try as evidenced by Libb, for example [0040] “Those of ordinary skill in the art, upon reading and comprehending this disclosure, would understand how to transvascularly stimulate the neural target using vessels such as the innominate, subclavian and internal jugular veins to access the neural target.” and in the citations provided above also provides that the claimed nerves are neural targets adjacent to the innominate veins. 

 Regarding claim 8, an interpretation of Rans further discloses wherein the first therapeutic element and the second therapeutic element are separate electrodes or electrode arrays on a common electrode carrying member (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

Regarding claim 9, an interpretation of Rans further discloses wherein the first therapeutic element and the second therapeutic element are separate electrodes or electrode arrays on separate electrode carrying members (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

Regarding claim 10, an interpretation of Rans further discloses wherein one electrode carrying member includes a catheter member telescopingly slidable relative to a catheter member of the other electrode carrying member (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

 Regarding claim 11, an interpretation of Rans further discloses wherein step of delivering a stimulation therapy includes delivering a stimulation therapy to sustain or increase the blood pressure while decreasing or maintaining the heart rate (Abstract, Pg 3:17-Pg 4:2, Pg 4:23-31, Claims 1 and 2 see also Pg 5:30-Pg6:9; Examiner notes the discussion in the background section discussing AHFS including discussion on elevated heart rates accompanied by hypotension. Also in the background section Rans recites “Animal studies have demonstrated positive inotropic effects (increased LV pressure and cardiac output without change in systemic vascular resistance) when selectively stimulating certain cardiac efferent sympathetic nerves.” and that the “disclosed system and method augment balance between the sympathetic and parasympathetic systems in AHFS patents so as to lower heart rate and increase heart contractility.”. Thus positive inotropic effects increases blood pressure).

Claim Rejections - 35 USC § 103
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rans in view of Libb.
Regarding claim 1, an interpretation of Rans discloses a method of treating a patient, comprising: 
delivering a neuromodulation therapy to increase cardiac inotropy while maintaining or lowering heart rate (Abstract, Claims 1 and 2 including “decreases the patient's heart rate and increases inotropy of the heart of the patient.”, Pg 3:17-Pg 4:2), said therapy including 
(a) positioning a first therapeutic element in a first target vessel (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2 ; The BRI of “therapeutic element” is interpreted as encompassing one electrode in an array of electrodes); 
(b) delivering therapeutic energy to at least one parasympathetic nerve fiber external to the first target vessel using the first therapeutic element (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2); and 
(c) positioning a second therapeutic element in a second target vessel (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2 ); and 
(d) delivering therapeutic energy to at least one cardiac sympathetic nerve fiber external to the second target vessel using the second therapeutic element (Abstract including “The parasympathetic therapy element is energized to deliver neuromodulation therapy to a parasympathetic nerve fiber . . . while the sympathetic therapy element is energized to deliver neuromodulation therapy to a sympathetic nerve fiber”, Claims 1 and 2, Pg 3:17-Pg 4:2).

An interpretation of Rans may not explicitly disclose wherein the first and second blood vessels are the left brachiocephalic vein and/or the right brachiocephalic veins. Examiner notes that the innominate vein is another term for brachiocephalic vein (see “Brachiocephalic vein.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/brachiocephalic%20vein. Accessed 10 Sep. 2021.).
However, in the same field of endeavor (medical devices), Libb teaches wherein the first and second blood vessels are the left brachiocephalic vein and/or the right brachiocephalic veins ([0035], [0040], [0043], [0045] See also [0027]-[0029], [0031], [0036], [0064]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulation placement in a blood vessel for the purpose of stimulating parasympathetic and cardiac sympathetic nerves as recited in Rans to include the placement in the left and/or right brachiocephalic veins as Lib recites because those of ordinary skill in the art are capable of stimulating such nerves based on the teachings of Lib ([0043] including “Those of ordinary skill in the art, upon reading and comprehending this disclosure, would understand how to transvascularly stimulate a neural target using vessels such as the innominate, subclavian and internal jugular veins to access the neural target. Those of ordinary skill in the art would also be able to account for anatomical variations in the respective positions of the veins and neural targets.”). Furthermore, combining the stimulation placement in a blood vessel for the purpose of stimulating parasympathetic and cardiac sympathetic nerves elements of Rans with the specific teachings of placing stimulation elements in a brachiocephalic vein is merely combining prior art elements according to known methods to yield predictable results; as the Rans reference recite targeting nerves from inside vessels and the Libb reference recites using a brachiocephalic vein for the blood vessel which yields a predictable result of stimulation of nerves next to the vein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Non-Final rejection of US application 14/801,560 dated 6/26/20; Rans incorporates by reference U.S. application Ser. No. 13/281,399 which has published as US 20130018247 on Pg. 9 Ln 22-25; K.P. Roberts. (2005). Anatomy of the Thoracic Wall, Pulmonary Cavities, and Mediastinum. In: Iaizzo, P.A. (eds) Handbook of Cardiac Anatomy, Physiology, and Devices. Humana Press. https://doi.org/10.1007/978-1-59259-835-9_3, viewed on 4/4/22 see Figs. 13-14, 16-17; US 20060229677 to Moffitt et al., see [0033], [0039]-[0042] transvascular neural stimulation is used for various different conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	25 October 2022